NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 4, 2014*
                              Decided November 4, 2014

                                        Before

                       RICHARD D. CUDAHY, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

No. 13-3859

CHARLES E. BRAMLETT,                           Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Illinois.


      v.                                       No. 11-97-GPM


MARK S. CARICH, et al.,                        G. Patrick Murphy,
    Defendants-Appellees.                      Judge.




                                       ORDER

        Charles Bramlett, who is civilly committed as a sexually dangerous person at Big
Muddy River Correctional Center, see 725 ILCS 205, appeals from the dismissal of his
civil-rights suit against several Big Muddy employees, including the former


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-3859                                                                          Page 2

administrator of the facility’s sex-offender treatment program, Mark Carich. Bramlett
claimed that the defendants had violated his Fourteenth Amendment right to due
process. We conclude that Bramlett’s claim against Carich (who retired during the suit’s
pendency) is moot, and that Bramlett fails to state a claim for relief against the other
defendants. Thus, we affirm the judgment.

       In his complaint brought under 42 U.S.C. § 1983, Bramlett alleged that Carich
had purposely housed him with two dangerous cellmates—first Roy Shivers and then
Randy Blake—and that the other defendants were complicit because they ignored his
complaints and denied his grievances about the housing assignments. Carich was trying
to endanger him, Bramlett asserted, because therapy participants must incriminate
themselves during sessions, and he refused to do so. At first, Bramlett recounted, he
was assigned to cell with Shivers, and was disciplined with segregation when, after four
days with Shivers, he refused to continue sharing a cell. Then, when he reentered the
general prison population, Carich assigned him to cell with Blake. He was sent to
segregation, again, after Correctional Officer John Gwaltney reported that Bramlett had
threatened Blake, although Bramlett asserts that Gwaltney fabricated the threat.
Bramlett submitted grievances protesting the cell assignments administratively and
appealed the disciplinary sanctions on the ground that Carich’s choices of cellmate
placed him in danger. His grievances were denied, and he lost his appeals. Other than
Carich and Gwaltney, all of the named defendants were sued solely because of their
participation in handling Bramlett’s grievance and administrative appeals.

       The district court screened the complaint, see 28 U.S.C. § 1915A, after which the
only surviving claim relevant to this appeal was Bramlett’s claim asserting that Carich
had failed to protect him from Shivers and Blake. But Bramlett did not allege an injury
from his cell placement, and thus the court limited his claim to one for injunctive relief.
See Farmer v. Brennan, 511 U.S. 825, 845 (1994); Doe v. Welborn, 110 F.3d 520, 524 n.3 (7th
Cir. 1997); Babcock v. White, 102 F.3d 267, 272–73 (7th Cir. 1996).

       Carich moved for summary judgment, arguing that Bramlett lacked evidence of
a continuing constitutional deprivation, and thus injunctive relief to prevent future
harm was unwarranted. In particular, Carich contended that Bramlett’s deposition
testimony contradicted his assertion that he faced a recurring danger of being placed
with unsafe cellmates. During the deposition Bramlett conceded that he had been celled
at Big Muddy with only two detainees who caused him to fear for his life: Shivers and
Blake. Moreover, by the time he was deposed, Bramlett had been confined at Big
Muddy for 13 years and had shared a cell with about 40 different men. He
No. 13-3859                                                                         Page 3

acknowledged that he and Shivers never physically fought but said that Shivers was
“always in my face ready to go.” Later when Bramlett was released from segregation
after refusing to live with Shivers, he shared a cell with another man before being
placed with Blake, who, Bramlett asserted, was known by Carich to make sexual
advances toward other detainees. As with Shivers, however, Bramlett did not have any
violent encounters with Blake even though they remained together for three months
until Bramlett again was sent to segregation. Bramlett further conceded that, when he
was deposed, he had a “workable” relationship with his current cellmate and did not
think that his life was threatened at Big Muddy. When asked about Jessica Stover, who
replaced Carich when he retired, Bramlett asserted that, like Carich, she places him with
whomever she wants, but he did not accuse her of selecting any cellmate who presented
a threat.

       The district court granted summary judgment for Carich. The court reasoned that
Bramlett had been removed from the cell placements which allegedly endangered him,
and that he lacked evidence suggesting that Stover would place him in danger in the
future. And without evidence of a continuing violation of federal law, the court
concluded, Bramlett could not obtain injunctive relief.

       On appeal Bramlett contests the district court’s grant of summary judgment for
Carich and the dismissal of the defendants at screening. He maintains that Carich
knowingly put him in harm’s way by celling him with Shivers and Blake, that Shivers
threatened him with violence, that Blake threatened his bodily integrity, and that no one
at Big Muddy did anything to stop or remedy the danger. And he presses his claim that
Officer Gwaltney should be held accountable for ignoring his requests for protection
and “siding with” Blake over him.

       Bramlett’s appellate claims are without merit. First, Carich retired and no longer
works at Big Muddy. Thus, he no longer presents a current or future risk of harm to
Bramlett, making Bramlett’s claim against Carich moot. See Maddox v. Love, 655 F.3d 709,
716 (7th Cir. 2011); Henderson v. Sheahan, 196 F.3d 839, 848 n.3 (7th Cir. 1999). As for
Officer Gwaltney, “even assuming fraudulent conduct on the part of prison officials, the
protection from such arbitrary action is found in the procedures mandated by due
process.” See McPherson v. McBride, 188 F.3d 784, 787 (7th Cir. 1999). Thus, so long as the
procedural requirements set forth in Wolff v. McDonnell, 418 U.S. 539, 563–66, 571,
(1974)—advance written notice of the alleged disciplinary infraction, an opportunity to
present evidence to an impartial decision maker, and a written statement explaining the
evidence relied on and reasons for the disciplinary action—Bramlett cannot state a
No. 13-3859                                                                           Page 4

claim for relief, see Lagerstrom v. Kingston, 463 F.3d 621, 625 (7th Cir. 2006). And Bramlett
did not allege any deviation from Wolff’s mandates. Lastly, Bramlett does not have an
actionable Fourteenth Amendment claim against those who processed his grievances
and discipline simply because they did not grant him relief. See Burks v. Raemisch, 555
F.3d 592, 595–96 (7th Cir. 2009); Greeno v. Daley, 414 F.3d 645, 657 (7th Cir. 2005).

       We have reviewed Bramlett’s remaining contentions, and none has merit.

                                                                                AFFIRMED.